 



EXHIBIT 10.31

Portions of this agreement have been omitted and separately filed with the SEC
with a request for confidential treatment. The location of those omissions have
been noted by [**].

DISTRIBUTION AGREEMENT
FOR FLUVIRAL™ (INFLUENZA VACCINE)

between

ID BIOMEDICAL CORPORATION

and

HENRY SCHEIN, INC.



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
1.
  DEFINITIONS     1  
 
           
2.
  APPOINTMENT AND AUTHORITY OF DISTRIBUTOR     3  
 
           
3.
  SUPPLY AND PURCHASE OF PRODUCT     4  
 
           
4.
  PURCHASE PRICE AND PAYMENT     7  
 
           
5.
  DELIVERY OF PRODUCT     7  
 
           
6.
  MARKETING OF PRODUCT     9  
 
           
7.
  REGULATORY COMPLIANCE     10  
 
           
8.
  TRADEMARKS AND OTHER INTELLECTUAL PROPERTY     12  
 
           
9.
  CONFIDENTIAL INFORMATION; PUBLICITY     13  
 
           
10.
  FORCE MAJEURE     14  
 
           
11.
  WARRANTIES OF IDB AND HSI     15  
 
           
12.
  INDEMNIFICATION OBLIGATIONS OF IDB AND HSI     17  
 
           
13.
  INSURANCE OBLIGATIONS OF IDB AND HSI     18  
 
           
14.
  LIMITATION OF LIABILITY     18  
 
           
15.
  TERM AND TERMINATION     19  
 
           
16.
  NOTICES     21  
 
           
17.
  ASSIGNMENT     21  
 
           
18.
  GOVERNING LAW, JURISDICTION AND VENUE     21  
 
           
19.
  MISCELLANEOUS     22  

     
SCHEDULES:

   
SCHEDULE 1
  MINIMUM QUANTITY; PURCHASE PRICE AND ADJUSTMENT; RESALE TO OTHER DISTRIBUTORS;
AND PAYMENT TERMS
SCHEDULE 2
  TRADEMARK(S)
SCHEDULE 3
  COMMITMENTS TO GOVERNMENT OF CANADA
SCHEDULE 4
  ADVERSE REACTION REPORTING
SCHEDULE 5
  PRODUCT RECALL PROCEDURE

i



--------------------------------------------------------------------------------



 



Portions of this agreement have been omitted and separately filed with the SEC
with a request for confidential treatment. The location of those omissions have
been noted by [**].

DISTRIBUTION AGREEMENT

      This DISTRIBUTION AGREEMENT (together with the attachments and exhibits
hereto, the “Agreement”) is entered into as of December 2, 2004 (the “Effective
Date”) by and between ID BIOMEDICAL CORPORATION, a corporation organized and
existing under the laws of the Company Act of British Columbia and having its
principal office at 1630 Waterfront Centre, 200 Burrard Street, Vancouver, BC
V6C 3L6 Canada (“IDB”), and HENRY SCHEIN, INC., a corporation organized and
existing under the laws of the State of Delaware, USA and having its principal
office at 135 Duryea Road, Melville, NY 11747 USA (“HSI”).

WHEREAS:

      A. IDB develops and manufactures proprietary vaccines, including an
injectable vaccine for the prevention of influenza virus infection in humans
that is approved in Canada and under development for the U.S. market, and has
all right, title and interest in the Product (as defined below); and

      B. HSI is a leading distributor of vaccines in the Territory (as defined
below), with expertise in sales, marketing and cold chain logistics, and desires
to and has agreed to act as non-exclusive distributor of IDB for sales of
Product in the Territory; and

      C. IDB is willing to supply HSI with Product for resale in the Territory,
and HSI is willing to purchase Product for resale in the Territory, on the terms
and conditions of this Agreement.

      Now, therefore, in consideration of the foregoing premises and the mutual
covenants and undertakings set forth below, the Parties hereby agree as follows:

1. DEFINITIONS

      1.1 “Affiliate” means, with respect to a Party, any corporation or other
business entity that, directly or indirectly, is Controlled by, Controls or is
under common Control with such Party, but only for so long as such relationship
exists. “Control,” as used in this Section 1.1, means having the power to
direct, or cause the direction of, the management and policies of any entity,
whether through ownership of voting securities, by contract, or otherwise.

      1.2 “Average Sell Price” shall mean [**]

      1.3 “Commencement Date” shall mean the date that IDB receives the initial
Marketing Authorization from the Regulatory Authority required to market Product
in the Territory in the first Flu Season, which shall in no event be later than
April 1, 2008 or, if such initial Marketing Authorization is received prior to
such date, then the Commencement Date shall be as provided in Section 7.2 below.

[**] - Confidential or proprietary information redacted.

 



--------------------------------------------------------------------------------



 



      1.4 “Confidential Information” shall mean any confidential or proprietary
information (including, without limitation, know-how, trade secrets, and other
confidential or proprietary information relating to Product research,
development, manufacturing, marketing, sales and financial information related
thereto), whether oral, visual or written, that is disclosed by one Party hereto
(the “Disclosing Party”) to the other (the “Receiving Party”) in connection with
this Agreement, including, without limitation, reports provided by HSI to IDB
pursuant to Section 2.3 below.

      1.5 “Flu Season” shall mean the period from approximately October 1
through March 31.

      1.6 “Intellectual Property” shall mean any patent, copyright, trade
secret, know-how, trademark, tradename, design right, moral rights or other
intellectual property right related to the Product under the laws of any
governmental authority, domestic or foreign, including all applications and
registrations related to any of the foregoing.

      1.7 “Marketing Authorization” shall mean the Biologics License Application
(BLA) approved by the Regulatory Authority and required to distribute or to
deliver for distribution Product lawfully in the Territory, together with any
renewals and replacements thereof and amendments thereto.

      1.8 “Minimum Doses” shall mean the number of doses of Product set forth in
clause (i) of Paragraph 1 of Schedule 1 to this Agreement.

      1.9 “Minimum Percentage” shall mean the percentage set forth in clause
(ii) of Paragraph 1 of Schedule 1 to this Agreement.

      1.10 “Minimum Quantity” shall mean the quantity of Product that the
Parties have agreed shall be the minimum quantity to be purchased by HSI from
IDB for each Flu Season, as specified in Paragraph 1 of Schedule 1 to this
Agreement, as such Minimum Quantity may be modified from time to time in
accordance with the terms of this Agreement; such Minimum Quantity shall be
subject to IDB’s annual influenza vaccine commitments and pandemic commitments
to the Government of Canada during the Term (as provided in Section 3.2).

      1.11 “Net Sales Revenue” shall mean [**]

      1.12 “Other Distributors” shall mean sub-distributors, wholesalers and
other resellers to which HSI may sell Product in accordance with Paragraph 3 of
Schedule 1 to this Agreement.

      1.13 “Parties” shall mean IDB and HSI, and “Party” shall mean either of
them as the context indicates.

      1.14 “Product” shall mean IDB’s injectable influenza virus vaccine product
[**]

      1.15 “Purchase Price” shall mean the price to be paid by HSI to IDB for
all doses of Product supplied to HSI under this Agreement, as set forth in
Paragraph 2 of Schedule 1 to this Agreement.

[**] - Confidential or proprietary information redacted.

2



--------------------------------------------------------------------------------



 



      1.16 “Regulatory Authority” shall mean the United States Food and Drug
Administration, an agency of the U.S. Department for Health and Human Services,
and any successor agency thereto.

      1.17 “Shipping Point” shall mean a single distribution center located in
the continental United States to which Product shall be shipped under this
Agreement, which single distribution center shall be nominated by HSI in its
discretion from time to time, but not more than once for any given Flu Season.

      1.18 “Specifications” shall mean the specifications provided in the
Marketing Authorization, including, but not limited to, those specifications to
ensure that the Product is and will continue to be safe, pure and potent, as
such specifications may be modified from time to time in accordance with the
terms of this Agreement or so as to comply with the requirements of the
Regulatory Authority.

      1.19 “Term” shall mean the duration of this Agreement as specified in
Section 15.1.

      1.20 “Territory” shall mean the United States of America, including all
fifty (50) states and the District of Columbia, and all of its territories and
possessions.

      1.21 “Third-Party Vaccine Products” shall mean injectable influenza virus
vaccine products, manufactured by or on behalf of any person or entity other
than IDB or its Affiliates, [**]

      1.22 “Trademark(s)” shall mean the trademark(s), trade names, service
marks and logos identified in Schedule 2 to this Agreement, and such other
trademark(s), trade names, service marks and logos as may be identified and
indicated to HSI by IDB in writing from time to time during the Term.

      1.23 “Transfer Price” shall have the meaning given in Paragraph 2(B) of
Schedule 1 to this Agreement.

2. APPOINTMENT AND AUTHORITY OF DISTRIBUTOR

      2.1 Subject to the terms and conditions of this Agreement, IDB hereby
appoints HSI as its non-exclusive distributor for the resale of Product in the
Territory, and HSI hereby agrees to act in that capacity beginning on the
Commencement Date. HSI hereby agrees that [**]. HSI shall have the
non-exclusive, non-assignable (except in accordance with Section 17 below),
non-licensable and non-sublicensable right, after the Commencement Date and
throughout the Term, to promote, sell, market and distribute Product to
customers (either directly or through Affiliates or Other Distributors) in the
Territory; provided, however, HSI shall not resell to Other Distributors more
than the allowable maximum number of doses of Product specified in Paragraph 3
of Schedule 1. HSI may, on and after the Commencement Date, describe itself as a
distributor of Product for IDB in the Territory but it shall not hold itself out
as IDB’s agent or representative or as otherwise being authorized to bind IDB in
any way. IDB hereby grants to each of HSI’s Affiliates and Other Distributors
the rights granted to HSI in this Section 2.1 solely to the extent necessary to
perform their obligations with respect to the Product.

[**] - Confidential or proprietary information redacted.

3



--------------------------------------------------------------------------------



 



      2.2 HSI shall actively promote, distribute and sell Product only within
the Territory, and neither HSI nor its Affiliates or Other Distributors shall
promote or solicit orders for Product or donate, sell, offer to sell or
otherwise distribute Product outside the Territory, or where they ought
reasonably to be aware that the ultimate destination for Product is outside the
Territory. HSI and its Affiliates and Other Distributors and their respective
employees and agents shall not promote Product for any indications not approved
for such Product by the Regulatory Authority. HSI shall forward to IDB all
inquiries relating to Product from customers or potential customers outside the
Territory.

      2.3 As Product distributor, HSI shall determine the prices and other terms
and conditions under which it offers Product for sale and sells Product to
customers within the Territory. On or prior to the Commencement Date, HSI shall
provide IDB with a resale certificate in such form, and containing such
information, as required by IDB. On a monthly basis during the Term, beginning
after the Commencement Date, HSI shall provide a detailed written report to IDB,
in a mutually agreeable format, describing [**]. HSI shall deliver such reports
to IDB in connection with the monthly meetings conducted pursuant to
Section 6.3. Notwithstanding the foregoing, HSI shall not be required to
identify names or addresses of customers of Product or Third-Party Vaccine
Products and shall not be required to provide information which HSI is
prohibited by contract or law from providing to third parties.

      2.4 HSI shall not make any alterations or knowingly permit any alterations
to be made to Product without IDB’s express written consent, which consent may
be withheld in IDB’s sole discretion.

      2.5 The Parties acknowledge and agree that IDB may sell Product to any
United States governmental agency or body at any time between the Effective Date
and the Commencement Date under a special procurement process to address
influenza vaccine shortages or other immediate needs of the U.S. government, and
such sales shall not be subject to the terms of this Agreement; provided,
however, that IDB may indicate to the U.S. government a preference for
distribution of some quantity of Product under such circumstances by and through
HSI, although IDB shall not be deemed to be in breach of this Agreement or to
have any liability to HSI, and HSI shall have no right to terminate this
Agreement or exercise any other remedies against IDB, if IDB does not indicate
such preference to the U.S. government or the U.S. government fails to
distribute Product under such circumstances by or through HSI.

3. SUPPLY AND PURCHASE OF PRODUCT

      3.1 Subject to Section 3.2 and Paragraph 2(C) of Schedule 1 to this
Agreement, IDB agrees to use commercially reasonable efforts to develop,
manufacture, apply for Marketing Authorization of, apply for the release of and
deliver to HSI, on or before the delivery dates specified in Schedule 1, the
Minimum Quantity of Product as a final, packaged product. HSI hereby commits to
purchase the Minimum Quantity of Product provided by IDB to HSI for each Flu
Season from and after the Commencement Date during the Term, for the Purchase
Price described in Schedule 1, provided delivery and release of the Minimum
Quantity occurs on or before [**] of such Flu Season. IDB agrees to notify HSI
promptly of any delay in the manufacturing and shipping schedule, the cause of
such delay and the anticipated extent of such delay, or in the event IDB is
unable to manufacture (and the cause for such inability to

[**] - Confidential or proprietary information redacted.

4



--------------------------------------------------------------------------------



 



manufacture) some or all of the Minimum Quantity of Product for any given Flu
Season. Recognizing the difficulties involved in vaccine manufacturing, the
Parties acknowledge and agree that IDB shall not be deemed to be in breach of
this Agreement or to have any liability to HSI, and HSI shall have no right to
terminate this Agreement under this Section 3.1 or exercise any other remedies
against IDB, if IDB fails to manufacture any or all of the Minimum Quantity of
Product for any given Flu Season provided that IDB has used commercially
reasonable efforts to develop, manufacture, apply for Marketing Authorization
of, apply for the release of and deliver to HSI, on or before the delivery dates
specified in Schedule 1, the Minimum Quantity of Product as a final, packaged
product. [**]

      3.2 Notwithstanding anything to the contrary in this Agreement, HSI
acknowledges and agrees that IDB’s obligation to supply the Minimum Quantity of
Product to HSI under this Agreement is subject to, and the Minimum Quantity
shall be reduced by, IDB’s contractual annual commitments to provide Product to
the Government of Canada and additional contractual commitments to provide
Product to the Government of Canada in the event of influenza pandemics in
Canada, if any, which commitments shall have priority over IDB’s commitments to
HSI hereunder. Such commitments to the Government of Canada are described
further on Schedule 3. The Parties agree that IDB shall not be deemed to be in
breach of this Agreement or to have any liability to HSI, and HSI shall have no
right to terminate this Agreement, in the event IDB is unable to supply HSI with
the Minimum Quantity of Product because of such commitments to the Government of
Canada. IDB shall keep HSI informed, in the monthly meetings described in
Section 6.3, of the quantity (if any) of Product necessary to meet such
commitments to the Government of Canada for a given Flu Season and the impact on
the Minimum Quantity of Product available to HSI with respect to such Flu
Season.

      3.3 Except as otherwise specified in Section 3.4 below, IDB agrees that,
with respect to the timing of shipment of a given quantity of Product into the
Territory, IDB will allocate such quantity of Product among HSI and IDB’s other
distributors in the Territory on a pro rata basis, based on HSI’s and each such
other distributor’s respective Minimum Percentage. Thus, IDB will supply HSI
with a percentage of each lot of Product that is shipped into the Territory that
is approximately equal to HSI’s Minimum Percentage, subject to the overall
Minimum Quantity limitations set forth in this Agreement.

      3.4 HSI shall be granted a first right of refusal to acquire a percentage
of increased production of Product as provided in this Section 3.4. [**]

      3.5 All Product shall be packaged and labeled for sale and delivered by
IDB to HSI in accordance with the regulations of the Regulatory Authority, such
packaging indicating that the Product is manufactured by IDB and that the
Trademarks are registered trademarks of IDB. Subject to compliance with
applicable regulations of the Regulatory Authority, IDB may at any time withdraw
the Product from the market or alter the Specifications as it deems necessary or
appropriate and/or as may be required by the Regulatory Authority, including
without limitation changes in design, production or packaging of Product.

      3.6 IDB shall be responsible for exporting Product from any location in
which IDB may manufacture or have manufactured Product and shall obtain any
necessary export licenses required for such export. IDB shall be responsible for
obtaining any necessary licenses or

[**] - Confidential or proprietary information redacted.

5



--------------------------------------------------------------------------------



 



approvals of applicable regulatory agencies in the Territory required for the
importation of Product into the Territory and for the payment of all duties,
fees and charges required for such importation; provided, that, HSI shall be the
importer of record of Product into the Territory and HSI shall cooperate with
and assist IDB, upon IDB’s written request and at IDB’s expense, in obtaining
approvals of regulatory agencies in the Territory required for the importation
of Product into the Territory.

      3.7 The Regulatory Authority’s release of each lot of Product is necessary
before HSI is allowed to distribute Product. The Parties recognize that the
timing for obtaining Regulatory Authority release is uncertain. However, IDB
shall use its commercially reasonable efforts to obtain the necessary Regulatory
Authority releases as soon as reasonably possible each Flu Season and, to the
extent reasonably possible, by [**] of each Flu Season after the Commencement
Date for [**] of the Minimum Quantity and by [**] of each Flu Season after the
Commencement Date for [**] of the Minimum Quantity; provided, that, if and to
the extent that Product is not manufactured or available for release, or that
some or all Regulatory Authority releases are not obtained, on or before either
[**] in a given Flu Season after the Commencement Date, irrespective of the
reason therefor, (i) IDB shall not be deemed to have breached any obligations
under this Agreement or to be liable to HSI hereunder provided that IDB has used
its commercially reasonable efforts to obtain the necessary Regulatory Authority
releases as soon as reasonably possible each Flu Season, and
(ii) notwithstanding the provisions of Section 10 below, if [**] of the Minimum
Quantity of Product is not released by [**] in such Flu Season, HSI shall not be
obligated to purchase the amount of Product that was not released by such date.
Notwithstanding the foregoing, HSI may elect to purchase Product released after
[**] (provided release is obtained by a date acceptable to HSI), in which case
it shall notify IDB in writing of HSI’s decision to acquire Product released
after [**] within five (5) business days after [**] , which notice shall include
the quantity of Product HSI desires to purchase and the acceptable post- [**]
release date for such Product. If IDB reasonably believes such release date is
achievable, IDB shall use its commercially reasonable efforts to obtain Product
release by such date (or by such other date as the Parties may mutually agree in
writing). HSI shall return to IDB (at IDB’s expense) any Product not released by
[**] that HSI decides not to purchase. HSI shall pay IDB the Purchase Price for
all Product released by [**] , as well as all Product released after [**] that
HSI elects to purchase, in accordance with the terms and conditions of this
Agreement, with no right to return such Product to IDB (except only as set forth
in Sections 5.2 and 5.3) even if HSI is unable to sell such Product.

      3.8 IDB will provide HSI with a copy of IDB’s key clinical development
milestones for Product in the Territory (the “Milestones”) promptly after
execution of this Agreement, which Milestones shall be subject to modification
by IDB from time to time. IDB will provide HSI with written reports regarding
progress made with respect to the Milestones (as modified) as of June 30, 2005,
December 31, 2005, and quarterly thereafter through December 31, 2006. HSI
agrees that the Milestones and progress reports are being provided by IDB for
informational purposes only, and that IDB shall not be deemed to be in breach of
this Agreement or to have any liability to HSI, and HSI shall have no right to
terminate this Agreement under this Section 3.8 or exercise any other remedies
against IDB, in the event the development of Product does not proceed in
accordance with the Milestones. HSI further agrees that the Milestones and all
progress reports shall be considered Confidential Information of IDB under this
Agreement.

[**] - Confidential or proprietary information redacted.

6



--------------------------------------------------------------------------------



 



      3.9 [**]

4. PURCHASE PRICE AND PAYMENT

      4.1 HSI shall pay IDB the Purchase Price for the Minimum Quantity of
Product, and all other Product supplied by IDB to HSI under this Agreement, as
the Purchase Price is described and calculated in accordance with Paragraph 2 of
Schedule 1.

      4.2 IDB may invoice HSI at any time after Product has been delivered to
the Shipping Point. Payment in full of the Transfer Price of all Product in each
shipment shall be due and paid by HSI to IDB within thirty (30) days after the
later of (i) the date of delivery of such Product to the Shipping Point or
(ii) the date of release of such Product by the Regulatory Authority.
Reconciliation and payment or credit of the final Purchase Price (the Transfer
Price as adjusted in accordance with Paragraph 2(B) of Schedule 1) shall be made
as provided in Paragraph 2(D) of Schedule 1. Should HSI fail to pay IDB any
amount due IDB on or before the due date for payment, HSI shall pay IDB the full
amount due plus interest on such unpaid amount from its original due date until
the date IDB receives full payment, such interest to be at the rate specified in
Paragraph 5 of Schedule 1. For the avoidance of doubt, in the event that Product
is delivered to HSI and invoiced by IDB, but subsequently is properly rejected
by HSI in accordance with Sections 5.2 and 5.3 of this Agreement, then HSI shall
pay the full Transfer Price, but IDB shall give appropriate credit to HSI unless
the rejected Product is replaced by IDB at IDB’s expense in accordance with
Section 5.3.

      4.3 During the term of this Agreement and for a period of three (3) years
thereafter, HSI and its Affiliates shall keep accurate books and records with
respect to the sale and distribution of Product in accordance with U.S.
generally accepted accounting principles (“GAAP”) consistently applied and in
sufficient detail to enable IDB to determine the correctness of all payments
made to IDB hereunder. Upon written request by IDB, HSI shall permit an
independent certified public account or IDB in-house auditor or accountant
(“Accountant”) (to be determined and selected by IDB and reasonably acceptable
to HSI), to inspect HSI’s books, records and facilities, and copy such books and
records, to the extent such Accountant reasonably deems necessary or appropriate
for the sole purposes of verifying the completeness and accuracy of the reports
delivered and payments made under this Agreement and ascertaining HSI’s
compliance with its obligations under this Agreement. The Accountant’s report
based on such inspection shall be limited to a detailed report on those
subjects. [**] HSI will pay IDB the amount of any such deficiency within thirty
(30) days of the date of the invoice therefor, and shall pay interest at the
rate specified in Paragraph 5 of Schedule 1 for any past due amounts.

5. DELIVERY OF PRODUCT

      5.1 Subject to HSI’s satisfaction of its importation obligations under
Section 3.6, IDB agrees to deliver all Product ordered by HSI hereunder FOB
Shipping Point.

      5.2 All Product is shipped on a non-returnable basis except only as set
forth in Sections 3.7 and 5.3 and except if there is a Product recall. HSI shall
pay IDB the Purchase Price for all Product delivered to HSI and released by the
Regulatory Authority even if HSI is unable

[**] - Confidential or proprietary information redacted.

7



--------------------------------------------------------------------------------



 



to sell such Product, subject only to HSI’s right to reject Product as provided
below. Not later than [**] days after its receipt of each shipment of Product at
the Shipping Point, and sooner if reasonably possible, HSI shall notify IDB as
provided in Section 5.3 of any basis for rejecting any such Product (the only
bases for rejection being as specified in Section 5.3). If HSI fails to give
such notice to IDB within such period, then such Product shall be deemed to be
finally accepted by HSI. Notwithstanding the foregoing, if HSI thereafter
discovers a latent defect which could not readily be identified upon a
reasonable inspection of Product at the time of delivery to the Shipping Point,
and such latent defect constitutes a Defective Product (as defined in
Section 11.4 below), HSI shall inform IDB of such Defective Product within five
(5) business days of such discovery, and the provisions of Section 5.3 shall
apply.

      5.3 To reject Product, HSI shall, within the rejection period specified in
Section 5.2, notify IDB of its rejection in writing, describing in detail the
basis for such rejection (which must be either, and shall be limited to, (i) a
Defective Product as defined in Section 11.4 below, or (ii) physical damage to
Product in the course of shipment to HSI) and the amount of Product affected,
and request a return authorization (“RA”) number. IDB shall provide the RA
number to HSI within [**] days after receipt of the request. Within [**] days
after HSI’s receipt of the RA number, HSI shall return to IDB the rejected
Product, freight prepaid, with the RA number displayed on the outside of the
carton. IDB reserves the right to refuse to accept any rejected Product that
does not bear an RA number on the outside of the carton. As promptly as
possible, and within [**] days after receipt of properly rejected Product if
reasonably possible, IDB shall use commercially reasonable efforts to replace
the Product, at its expense, as provided in Section 5.4. IDB shall pay the
shipping charges back to HSI for properly rejected Product; otherwise, HSI shall
be responsible for the shipping charges.

      5.4 In the event HSI rejects any shipment of Product in accordance with
Sections 5.2 and 5.3 or in the event of failure to obtain Product releases from
the Regulatory Authority by [**] of a given Flu Season, then IDB shall use
commercially reasonable efforts to provide, but shall not guarantee to provide,
replacement Product, subject in all respects to IDB’s commitments to the
Government of Canada as provided in Section 3.2. In the event IDB does not
supply replacement Product to HSI within a reasonable period (at least [**]
days) and HSI notifies IDB in writing that it elects not to wait beyond such
period for replacement Product, then IDB shall credit HSI for the amount, if
any, previously paid by HSI for such rejected or unreleased Product, but IDB
shall not be deemed to be in breach of this Agreement or to have any liability
to HSI because it failed to supply replacement Product; provided, however, that
if HSI has not yet paid for such rejected or unreleased Product and IDB fails to
supply replacement Product, HSI shall have no obligation to pay for such
rejected or unreleased Product. If IDB will not be able to supply replacement
Product until after [**] of a given Flu Season, then HSI may elect, at its
option, to accept such replacement Product after such date or to receive a
credit for the amount, if any, previously paid by HSI for the rejected or
unreleased Product, provided that HSI notifies IDB in writing of its election
within five (5) business days after [**] . If HSI wrongfully rejects Product or
wrongfully fails to take delivery of any shipment of Product, then IDB shall be
entitled to invoice HSI for the Transfer Price and then the Purchase Price of
such Product as set forth in Schedule 1, together with the cost of disposing of
such Product, if applicable, and HSI shall pay such invoiced amount within
thirty (30) days of the invoice date.

[**] - Confidential or proprietary information redacted.

8



--------------------------------------------------------------------------------



 



      5.5 Risk of loss of or damage to Product supplied by IDB to HSI shall pass
to HSI at the time Product is delivered to the Shipping Point. If HSI properly
rejects Product in accordance with Sections 5.2 and 5.3, then risk of loss of or
damage to Product will pass back to IDB upon delivery by HSI to the first return
carrier. Title to Product shall pass to HSI at the time Product is delivered to
the Shipping Point. If any shipment of Product is delivered to the Shipping
Point before such Product is released by the Regulatory Authority, HSI shall
quarantine such Product, at its sole cost, until such Product is released. HSI
shall have title to, and shall bear all responsibility and liability with
respect to, all Product after it is delivered to the Shipping Point, including
all Product in quarantine.

6. MARKETING OF PRODUCT

      6.1 Notwithstanding anything to the contrary in this Agreement, HSI hereby
agrees that [**]. Without limiting HSI’s obligations under this Agreement, HSI
may promote, sell and distribute Third-Party Vaccine Products provided that such
promotion, sale and distribution are consistent with this Section 6.1 and HSI’s
other obligations under this Agreement. [**]

      6.2 Without limiting its other obligations under this Agreement, HSI shall
exercise commercially reasonable efforts to actively promote the use and sale of
Product and the use of the Fluviral™ brand name (or other Trademark as may be
indicated by IDB) throughout the Territory. In this context, “commercially
reasonable efforts” means at least the quality and quantity of efforts that HSI
does or would use to promote the use and sale, and expand the sale, of any
influenza vaccine originated or sold by HSI that is distributed in substantially
the same quantities as the quantities of Product contemplated in this Agreement
(with at least the same level of advertising, promotion and sales support). IDB
agrees to provide HSI with such technical and clinical data as HSI may
reasonably require in order to promote, distribute and sell Product in the
Territory, subject to the provisions of Section 9.

      6.3 HSI and IDB shall convene by telephone, videoconference or in person,
on a quarterly basis—and more frequently if reasonably requested by either
Party— until the initial Marketing Authorization for Product is received and
then monthly thereafter—and more frequently if reasonably requested by either
Party—to discuss (as may be relevant at the time) regulatory developments
affecting Product, HSI’s marketing plan, strategy and marketing and sales
efforts proposed for Product for a given Flu Season, IDB’s Product supply
issues, if any, IDB’s Product commitments to the Government of Canada for a
given Flu Season, as described in Section 3.2, and such other relevant issues as
either Party may propose. [**] Each Party shall consider in good faith the views
expressed by the other Party during such meetings.

      6.4 HSI shall, and shall require its Affiliates and Other Distributors to,
conduct all promotion, marketing, distribution and sale of Product, including,
without limitation, handling, inventory and storage of Product, in compliance
with all applicable laws and regulations and all applicable rules and
requirements of IDB, including, without limitation, cold chain requirements for
Product as set forth in the package insert for Product each Flu Season, as the
same may be updated by IDB from time to time, and as otherwise may be required
or reasonably prudent. When promoting, marketing and selling Product, HSI shall,
and shall require its Affiliates and Other Distributors to: (i) provide IDB
copies of all labels, promotion and marketing materials related to Product
promptly upon IDB’s request; (ii) make no false or misleading statements to

[**] - Confidential or proprietary information redacted.

9



--------------------------------------------------------------------------------



 



customers or others regarding IDB or Product, or make any representations,
warranties or guarantees with respect to Product other than those printed on the
Product packaging or labeling expressly included in Product information, in each
case as provided or approved by IDB in writing in advance and as permitted by
law; (iii) comply with the procedures and requirements for adverse reaction
reporting (“Adverse Reaction Reporting”), which Adverse Reaction Reporting shall
be as required by applicable law or regulation and shall be mutually agreed upon
in writing by the Parties as promptly as practicable following receipt of
appropriate regulatory approval and Marketing Authorization for Product in the
Territory (and prior to any distribution of Product by HSI pursuant to this
Agreement). (Once finalized, the Adverse Reaction Reporting will be attached
hereto as Schedule 4); (iv) in the event of a Product recall, perform such
recall in accordance with Section 11.4 and the applicable Product recall
procedure (“Product Recall Procedure”), subject to IDB’s prior written agreement
to the recall and HSI’s ongoing consultation with IDB regarding the recall. (The
Product Recall Procedure will be mutually agreed upon in writing by the Parties
as promptly as practicable following receipt of appropriate regulatory approval
and Marketing Authorization for Product in the Territory (and prior to any
distribution of Product by HSI pursuant to this Agreement). (Once finalized, the
Product Recall Procedure will be attached hereto as Schedule 5); and
(v) communicate with the Regulatory Authority concerning Product only with IDB’s
prior written consent (and, if requested by IDB, IDB’s participation in such
communication). If the Regulatory Authority requests information from HSI
regarding Product, HSI shall keep IDB fully informed of all such communications,
provide IDB with copies of all such written communications, consult with IDB
regarding responses thereto, and allow IDB, at its request, to control or to
participate in formulating responses thereto (all in compliance with applicable
laws and regulations).

7. REGULATORY COMPLIANCE

      7.1 The Parties acknowledge that, as of the Effective Date of this
Agreement, the Product has not received Marketing Authorization from the
Regulatory Authority. IDB shall, at its expense, use commercially reasonable
efforts to apply for, obtain and maintain in force the Marketing
Authorization(s) required to permit the supply, distribution and resale of
Product in the Territory in accordance with this Agreement. HSI shall give such
reasonable assistance as IDB may require from time to time in pursuing such
applications for the Marketing Authorization. IDB shall exercise commercially
reasonable efforts to obtain the Marketing Authorization for Product in the
Territory as soon as reasonably practicable, but in any event on or before
April 1, 2008 for the 2008/2009 Flu Season and by [**] in subsequent Flu
Seasons. For the avoidance of doubt, IDB gives no firm undertakings in relation
to the grant of the Marketing Authorization by any date, or at all, and, except
for HSI’s right to terminate this Agreement as provided in Section 15.3.1, HSI
shall have no claim against IDB arising out of any failure to obtain the grant
or renewal of the Marketing Authorization.

      7.2 If IDB receives the initial Marketing Authorization on or before [**],
2005, the Commencement Date shall be [**], 2005. If IDB receives the initial
Marketing Authorization after [**], 2005, then HSI shall have no obligation to
acquire Product for the 2005/2006 Flu Season provided, that, HSI may, by giving
written notice to IDB within thirty (30) days after HSI receives written notice
that such initial Marketing Authorization has been received, elect to acquire
Product for the 2005/2006 Flu Season in which case the Commencement Date shall
be the date in 2005 as mutually agreed upon in writing by the Parties. Unless
the Parties have

[**] - Confidential or proprietary information redacted.

10



--------------------------------------------------------------------------------



 



agreed upon such a 2005 Commencement Date, if IDB receives the initial Marketing
Authorization after [**], 2005 but on or before [**], 2006, the Commencement
Date shall be [**], 2006. If IDB receives the initial Marketing Authorization
after [**], 2006, then HSI shall have no obligation to acquire Product for the
2006/2007 Flu Season provided, that, HSI may, by giving written notice to IDB
within thirty (30) days after HSI receives written notice that such initial
Marketing Authorization has been received, elect to acquire Product for the
2006/2007 Flu Season in which case the Commencement Date shall be the date in
2006 as mutually agreed upon in writing by the Parties. Unless the Parties have
agreed upon such a 2006 Commencement Date, if IDB receives the initial Marketing
Authorization after [**], 2006 but on or before [**], 2007, the Commencement
Date shall be [**], 2007. If IDB receives the initial Marketing Authorization
after [**], 2007, then HSI shall have no obligation to acquire Product for the
2007/2008 Flu Season provided, that, HSI may, by giving written notice to IDB
within thirty (30) days after HSI receives written notice that such initial
Marketing Authorization has been received, elect to acquire Product for the
2007/2008 Flu Season in which case the Commencement Date shall be the date in
2007 as mutually agreed upon in writing by the Parties. Unless the Parties have
agreed upon such a 2007 Commencement Date or HSI has terminated this Agreement
in accordance with Section 15.3.1 below, if IDB receives the initial Marketing
Authorization after [**], 2007 but on or before [**], 2008, the Commencement
Date shall be [**], 2008.

      7.3 IDB shall have the right (without liability to HSI) to terminate its
obligations to supply Product to HSI for any Flu Season upon notice to HSI if,
as a result of any action taken by a Regulatory Authority or any other
governmental authority, it becomes impossible or commercially impracticable for
IDB to supply substantially all of the Minimum Quantity of Product for that Flu
Season in accordance with the terms of this Agreement. In such event, subject to
Section 15.3, this Agreement shall remain effective with respect to the supply
of Product in subsequent Flu Seasons.

      7.4 Unless the Regulatory Authority requires otherwise, the Marketing
Authorization will be issued in the name of and held by IDB. HSI shall give IDB
prompt written notice of all changes to the Marketing Authorization required by
the Regulatory Authority of which it becomes aware. [**]

      7.5 HSI shall, at its expense, obtain and maintain in full force and
effect throughout the Term any and all licenses and approvals, other than the
Marketing Authorization, necessary for the storage, marketing, distribution and
sale of Product in the Territory, in full compliance with all applicable laws
and regulations. HSI shall assume all responsibility for and shall comply with
all applicable laws and regulations concerning the inventory, storage, use,
promotion, distribution and sale of Products in the Territory and,
correspondingly, for any damage, claim, liability, loss or expense which IDB may
suffer or incur by reason of said inventory, use, promotion, distribution and
sale, subject only to IDB’s obligations under Section 12.1. HSI shall not use
any advertisement or marketing material on, with respect to or relating to any
Product unless such advertisement or marketing material has first been submitted
to and approved by IDB in advance in writing.

[**] - Confidential or proprietary information redacted.

11



--------------------------------------------------------------------------------



 



8. TRADEMARKS AND OTHER INTELLECTUAL PROPERTY

      8.1 All IDB Trademarks and derivatives thereof relating to Product, and
all technology and other Intellectual Property relating to Product and the
goodwill associated therewith, are the sole and exclusive property of IDB and/or
its Affiliates. IDB hereby grants HSI permission to use the Trademarks in the
Territory for the limited purpose of HSI performing its rights and obligations
under this Agreement during the Term. Products shall be promoted, sold and
distributed only under the Trademarks. HSI shall ensure that each use of and
reference to any of the Trademarks (by HSI, its Affiliates or other
Distributors) is accompanied by a statement that it is a registered trademark of
IDB. IDB may, in its sole discretion after consultation with HSI, modify or
discontinue the use of any Trademark and/or use one or more additional or
substitute marks or names, and HSI and its Affiliates and Other Distributors
shall be obligated to do the same in connection with marketing and selling
Product. All representations of IDB’s Trademarks shall be exact copies of those
used by IDB or, if not, shall first be submitted to IDB for approval, which
approval shall not be unreasonably withheld or delayed. Upon written request,
HSI shall give IDB copies of examples of such usage in order to assess
compliance with this Section.

      8.2 Neither HSI, its Affiliates, nor Other Distributors shall: (i) use the
Trademarks in any way that might prejudice their distinctiveness or validity or
the goodwill of IDB therein; (ii) use any Trademark in connection with the sale
of any other product, or use any other trademark other than the Trademarks, in
connection with Product; (iii) modify Product or its labeling or packaging or
alter, obscure, or remove the Trademarks, indication of the source of origin,
other means of identification or other markings used on or in relation to
Product; or (iv) at any time during or after the term of this Agreement
challenge or assist others to challenge the Trademarks or the registration
thereof, or use or make any application for registration in the Territory of any
trademarks or tradenames so resembling any trademark or tradename of IDB
(including, without limitation, any Trademark) as to be likely to cause
confusion or deception.

      8.3 In the event HSI becomes aware of any infringement of, or threatened
or suspected infringement of, or challenge to any Trademark or other
Intellectual Property of IDB, HSI shall notify IDB immediately. IDB shall
investigate any alleged violation and may take legal action as it deems
appropriate to resolve the issue and to prevent others from infringing on its
Intellectual Property rights within the Territory. At IDB’s reasonable request,
and at IDB’s expense, HSI shall cooperate with and assist IDB in connection with
any such infringement.

      8.4 Except only for the limited rights as expressly permitted hereunder,
and then only as necessary for the proper performance of HSI’s obligations
hereunder, HSI hereby acknowledges that it shall acquire no rights, express or
implied, in respect of any of IDB’s Intellectual Property, including the
tradenames or trademarks of IDB (including but not limited to the Trademarks) or
of the goodwill associated therewith and that all such rights and goodwill are,
and shall remain, vested in IDB.

      8.5 HSI will not do, nor will HSI allow or authorize its Affiliates, Other
Distributors or anyone else to do, any act which would or might invalidate or be
inconsistent with the Intellectual Property of IDB (including the Trademarks),
and HSI shall not omit or allow or authorize anyone to omit to do any act which,
by its omission, would have that effect.

[**] - Confidential or proprietary information redacted.

12



--------------------------------------------------------------------------------



 



9. CONFIDENTIAL INFORMATION; PUBLICITY

      9.1 Both Parties recognize and acknowledge that each will have access to
Confidential Information of the other in connection with this Agreement. Other
than as necessary to perform their obligations under this Agreement, and except
as otherwise permitted in this Section 9, both Parties shall, during and after
the Term keep all Confidential Information of the Disclosing Party confidential
and not disclose any such Confidential Information to any Third Party without
the express written consent of the Disclosing Party; and not use any
Confidential Information of the Disclosing Party for any purpose other than the
performance of the Receiving Party’s obligations under this Agreement.

      9.2 The Parties agree that the Confidential Information received from the
Disclosing Party hereunder shall not be disclosed to any employee, officer, or
director of the Receiving Party or to any of its Affiliates, except to those
employees, officers, directors and Affiliates whose responsibilities require
such disclosure for purposes of performing the Receiving Party’s obligations
under this Agreement; provided that such employees, officers, directors and
Affiliates have entered into confidentiality agreements with provisions
substantially similar to those set forth in this Section 9.

      9.3 Confidential Information may be disclosed by a Receiving Party to the
Regulatory Authority or other governmental authority only to the extent
necessary for the purposes contemplated by this Agreement or as may be required
by applicable law or regulation.

      9.4 Each Party agrees to use the same degree of care concerning the other
Party’s Confidential Information as it uses to protect its own confidential and
proprietary technical information (but no less than reasonable care) to prevent
the unauthorized disclosure to any third party of the Confidential Information
received from the Disclosing Party hereunder. Except as expressly provided in
this Agreement, the Parties agree that they shall acquire no rights with respect
to Confidential Information of the other Party received hereunder.

      9.5 Confidential Information may be disclosed by a Receiving Party to a
Third Party to the extent that: (i) it is at the Effective Date, or thereafter
becomes, public knowledge through no act, omission or breach of this Agreement
by the Receiving Party, its Affiliates or their respective employees, officers
or directors (provided that in doing so such Receiving Party shall not disclose
any Confidential Information which is not public knowledge); or (ii) it can be
reasonably shown by the Receiving Party, by written records in the Receiving
Party’s possession prior to disclosure, to have been known to the Receiving
Party prior to disclosure by the Disclosing Party; or (iii) such Confidential
Information is required to be disclosed by law, governmental or regulatory
request or legal process; or (iv) to the extent such Confidential Information is
disclosed in connection with any legal or other dispute resolution proceedings
between the Parties hereto.

      9.6 The Receiving Party shall, within thirty (30) days following receipt
of a request by the Disclosing Party or termination or expiration of this
Agreement, return and deliver (or if so requested destroy and provide a
certificate of destruction) to the Disclosing Party all copies of Confidential
Information of the Disclosing Party in the Receiving Party’s possession or under
its control; provided that each Party may retain one copy of such information
solely for (i) archival

[**] - Confidential or proprietary information redacted.

13



--------------------------------------------------------------------------------



 



purposes, (ii) determination and reconciliation of the Parties’ respective
rights and obligations following such termination or expiration, or (iii) use in
a dispute resolution procedure that may arise between the Parties.

      9.7 Neither Party shall issue press releases or make public announcements
relating to this Agreement without the other Party’s prior written approval,
which approval shall not be unreasonably withheld or delayed; provided, however,
that nothing in this Section shall impair either Party’s compliance with any
requirements of the Securities and Exchange Commission or the national
securities exchange or other stock market on which such Party’s securities are
traded. In connection with any filing by either Party of a copy of this
Agreement with the Securities and Exchange Commission (or the national
securities exchange or other stock market on which such Party’s securities are
traded), the filing Party shall endeavor to obtain confidential treatment of
economic and trade secret information. Reasonably in advance of filing, the
filing Party shall provide to the other Party a copy of the proposed filing and
the Parties shall work cooperatively in good faith, taking into consideration
the other Party’s suggestions, regarding the information for which the filing
Party will seek to obtain confidential treatment.

10. FORCE MAJEURE

      10.1 Neither Party shall be under any liability to the other for failure
or delay in the performance of any obligation hereunder or part thereof (other
than obligations to pay money) to the extent and for the period that such
performance is prevented by reason of Force Majeure (as defined below), provided
that the Party claiming the benefit of this Section promptly begins, and
thereafter diligently pursues, the cure of such Force Majeure and gives written
notice of the Force Majeure to the other within thirty (30) days of the
occurrence of the event of Force Majeure. For purposes of this Agreement, “Force
Majeure” shall mean any cause preventing or obstructing the performance of this
Agreement arising from or attributable to acts, events or circumstances beyond
the reasonable control of, and not caused by the negligence of, the Party
affected, including but not limited to epidemic of disease, Act of God, shortage
of materials, war, acts of terrorism, strikes or labor disputes, accidents,
fire, breakdown of machinery, acts of government or other legal authority
(including any Regulatory Authority), riot or civil commotion. Notwithstanding
the foregoing, in the event IDB fails to deliver to the Shipping Point the
Minimum Quantity, as such Minimum Quantity may be adjusted as provided in this
Agreement, for any given Flu Season due to an event of Force Majeure, HSI shall
have the option to extend the Term for one additional Flu Season for each such
Flu Season that the Minimum Quantity was not delivered, in which case, HSI shall
notify IDB in writing of HSI’s election to extend the Term within five
(5) business days after the last day of such Flu Season for which the Minimum
Quantity was not delivered.

      10.2 If the performance of this Agreement shall be prevented for a period
exceeding three (3) months from the date of notice given pursuant to
Section 10.1 due to an event of Force Majeure, the Party receiving notice of an
event of Force Majeure shall be entitled to terminate all obligations regarding
the supply of Product in the affected Flu Season forthwith by giving written
notice to the other. As regards the supply of Product for all other Flu Seasons
during the Term, subject to Sections 15.3 and 15.4, this Agreement shall
continue in full force and effect.

[**] - Confidential or proprietary information redacted.

14



--------------------------------------------------------------------------------



 



11. WARRANTIES OF IDB AND HSI

      11.1 IDB warrants that:

     11.1.1 the Product supplied to HSI hereunder shall, at the time of delivery
to the Shipping Point, conform in all material respects to the Specifications,
including, without limitation, with respect to design of Product, and such
Product will not, at the time of its delivery to the Shipping Point, be
adulterated or misbranded within the meaning of the U.S. Food, Drug and Cosmetic
Act, 21 U.S.C. §301 et seq., as it may be amended from time to time;

     11.1.2 to its actual knowledge as of the Effective Date, it has received no
notice from any third party claiming that the manufacture, use or sale of
Product will infringe any Intellectual Property rights of any third party;

     11.1.3 subject to Sections 3.1 and 7.1, it shall manufacture Product in
compliance with all applicable laws, rules and regulations, including the
conditions of the Marketing Authorization, including current Good Manufacturing
Practice;

     11.1.4 it has taken, and during the Term will take, all commercially
reasonable action (as provided in Section 8.3) against any third party claiming
any rights to Product which would conflict with the rights granted to HSI
hereunder.

     11.1.5 title to Product will pass to HSI (as provided in Section 5.5) free
and clear of all third party liens, claims, security interests, or other
encumbrances;

     11.1.6 it has the full right, power and authority, and has taken all
corporate action necessary, to execute, deliver and perform this Agreement; and

     11.1.7 its execution and delivery of this Agreement does not, and
performance by it of its obligations hereunder will not, constitute a breach of,
or conflict with, any agreement, order, judgment, decree or other arrangement,
whether written or oral, to which it is a party or by which it is bound as of
the Effective Date.

      11.2 HSI warrants that:

     11.2.1 its statements to IDB and calculations of the Average Sell Price,
the Transfer Price and the final Purchase Price of all Product supplied by IDB
each Flu Season under this Agreement, and all underlying data, as reported in
accordance with Section 2.3 or otherwise to IDB, shall be accurate statements
and calculations of those terms, determined in accordance with this Agreement
(including in Schedule 1), and no discounts or other concessions directly or
indirectly related to HSI’s sales of other products to Other Distributors or to
the same customers that purchase Product shall be applied to or used in the
calculation of the Average Sell Price or to reduce Net Sales Revenue used in
calculating the Average Sell Price, the Transfer Price or the Purchase Price;

[**] - Confidential or proprietary information redacted.

15



--------------------------------------------------------------------------------



 



     11.2.2 it shall comply fully at its expense with all applicable laws, rules
and regulations in the Territory (including, without limitation, those of the
Regulatory Authority) pertaining to the storage, handling, inventory, marketing,
distribution and sale of Product, and shall market and sell Product only for the
uses and applications set forth in, and in accordance with, the Marketing
Authorization;

     11.2.3 it has the full right, power and authority, and has taken all
corporate action necessary, to execute, deliver and perform this Agreement; and

     11.2.4 its execution and delivery of this Agreement does not, and
performance by it of its obligations hereunder will not, constitute a breach of,
or conflict with, any agreement, order, judgment, decree or other arrangement,
whether written or oral, to which it is a party or by which it is bound as of
the Effective Date.

      11.3 EXCEPT FOR THE WARRANTIES EXPRESSLY SET FORTH IN SECTIONS 11.1 AND
11.2, NEITHER IDB NOR HSI MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND,
EXPRESS, IMPLIED OR OTHERWISE. WITHOUT LIMITING THE FOREGOING SENTENCE, IDB
SPECIFICALLY DISCLAIMS, AND HSI EXPRESSLY WAIVES (i) ANY EXPRESS OR IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO
PRODUCT, WHETHER USED ALONE OR IN CONNECTION WITH OTHER SUBSTANCES OR MATERIALS;
AND (ii) ANY LIABILITY WITH RESPECT TO ANY PRODUCT THAT HAS BEEN ALTERED,
MODIFIED OR TAMPERED WITH AFTER DELIVERY TO THE SHIPPING POINT; OR BEEN
SUBJECTED TO MISUSE, NEGLIGENCE OR OTHERWISE DAMAGED AFTER DELIVERY TO THE
SHIPPING POINT; OR, AFTER DELIVERY TO THE SHIPPING POINT, HAS BEEN STORED,
HANDLED, OR USED IN A MANNER CONTRARY TO APPLICABLE LAWS OR REGULATIONS OR IDB’S
INSTRUCTIONS; OR HAS EXCEEDED ITS STATED EXPIRATION DATE.

      11.4 EXCEPT AS PROVIDED IN SECTION 12, HSI’S EXCLUSIVE REMEDY FOR BREACH
OF ANY WARRANTY BY IDB UNDER SECTION 11.1.1 IS THE DELIVERY BY IDB, IN
ACCORDANCE WITH SECTIONS 5.3 AND 5.4, OF ADDITIONAL QUANTITIES OF PRODUCT IN
REPLACEMENT OF THE PRODUCT THAT, AT THE TIME OF DELIVERY TO THE SHIPPING POINT,
WAS NOT IN COMPLIANCE WITH IDB’S WARRANTY IN SECTION 11.1.1 (“DEFECTIVE
PRODUCT”), OR THE REFUND OF THE PURCHASE PRICE FOR SUCH DEFECTIVE PRODUCT, AT
HSI’S OPTION. HSI shall have the right, which it must exercise in accordance
with the provisions of (and subject to the limitations of) Sections 5.2 and 5.3,
to return and demand the replacement of any such Defective Product to IDB.
Provided that HSI gives IDB all assistance reasonably requested by IDB relating
to any recall of Defective Product and is in material compliance with the
Product Recall Procedures and the requirements of the Regulatory Authority and
any other applicable legal requirements in connection therewith (to the extent
such requirements are applicable to HSI), IDB shall reimburse to HSI the costs
reasonably incurred by HSI directly in connection with the recall of Defective
Product, including the replacement or destruction of such Defective Product. In
all other circumstances, HSI, not IDB, shall bear the cost of any recall or

[**] - Confidential or proprietary information redacted.

16



--------------------------------------------------------------------------------



 



replacement of such Defective Product. With respect to any Product recall, the
Parties shall follow the Product Recall Procedure to be set forth in Schedule 5
to this Agreement.

12. INDEMNIFICATION OBLIGATIONS OF IDB AND HSI

      12.1 IDB shall indemnify, defend and hold HSI and its Affiliates, and
their respective directors, officers, employees and agents (“HSI Indemnitees”),
harmless from and against any and all claims, actions, causes of action,
liabilities, losses, costs and expenses (including reasonable attorneys’ fees)
incurred thereby or caused thereto arising out of third-party claims (i.e.,
claims by parties other than an HSI Indemnitee) relating to Product to the
extent that such claims arise out of or result from (i) any defect in Product at
the time it was delivered to the Shipping Point, where such defect constitutes a
breach of IDB’s warranty under Section 11.1.1; (ii) the failure of IDB to
provide disclosure of contraindications, adverse reactions or other information
in Product packaging or labeling as required under applicable laws or
regulations; (iii) any material breach of this Agreement by IDB (including,
without limitation, material breach of its warranties hereunder); (iv) the
labeling or packaging of Product by or on behalf of IDB; (v) the possession,
distribution, sale and/or use of Product, including claims of bodily injury,
death, property damage or similar third-party claims; or (vi) the negligence or
willful misconduct of IDB; provided, that, IDB shall have no duty to indemnify,
defend or hold harmless any HSI Indemnitee to the extent HSI, its Affiliates or
Other Distributors caused or contributed to losses or claims (including claims
of bodily injury, death, property damage or similar third-party claims), or to
the extent HSI is obligated to indemnify IDB under Section 12.2; and provided,
further, that, without diminishing IDB’s obligations under this Section 12.1,
nothing in this Section 12.1 shall create or imply liability for IDB under other
sections of this Agreement where such liability is expressly disclaimed.

      12.2 HSI shall indemnify, defend and hold IDB and its Affiliates, and
their respective directors, officers, employees and agents (“IDB Indemnitees”),
harmless from and against any and all claims, actions, causes of action,
liabilities, losses, costs and expenses (including reasonable attorneys’ fees)
incurred thereby or caused thereto, arising out of third-party claims (i.e.,
claims by someone other than an IDB Indemnitee and including claims of bodily
injury, death, property damage or similar third-party claims) relating to
Product to the extent that such claims arise out of or result from (i) any
material breach of this Agreement by HSI (including, without limitation,
material breach of its warranties hereunder), (ii) any acts or omissions by or
on behalf of HSI, its Affiliates or Other Distributors or their respective
employees, agents or representatives, which are beyond the scope of HSI’s
authorization granted herein or are not in compliance with the obligations of
HSI under this Agreement (including, without limitation, any use, sale or other
disposition of Product or Trademarks in a manner recommended, proposed or
represented by HSI which is contrary to or not in accordance with IDB’s written
recommendations, representations or authorization), or (iii) the negligence or
willful misconduct of HSI; provided that HSI shall have no duty to indemnify,
defend or hold harmless any IDB Indemnitee to the extent IDB is obligated to
indemnify HSI under Section 12.1.

      12.3 It shall be a condition of IDB or HSI, as the case may be (the
“Indemnifying Party”) being liable to the other Party (the “Indemnified Party”)
and its respective Indemnitees under the foregoing indemnity obligations that:
(i) the Indemnified Party shall notify the Indemnifying Party in writing of any
claim threatened or filed against it or against any of the

[**] - Confidential or proprietary information redacted.

17



--------------------------------------------------------------------------------



 



Indemnified Party’s Indemnitees promptly after learning of such claim; (ii) the
Indemnifying Party, at its sole cost, shall have the opportunity to assume the
direction and control the defense of such claim or proceeding with counsel of
its choosing; (iii) the Indemnified Party shall cooperate fully with and provide
reasonable assistance to the Indemnifying Party and its representatives and
insurers in connection with such claim and (at the expense of the Indemnifying
Party) the mitigation of losses, costs, expenses and liabilities in connection
therewith; and (iv) neither the Indemnified Party nor its Indemnitee(s) shall
compromise, settle or take any other material steps relating to such claim
without the prior written approval of the Indemnifying Party (which shall not to
be unreasonably withheld or delayed). The failure of the Indemnified Party to
notify the Indemnifying Party in writing promptly after learning of any such
claim or proceeding shall relieve the Indemnifying Party of any liability to the
Indemnified Party under this Agreement if and solely to the extent the
Indemnifying Party can demonstrate that such late notice is prejudicial to the
ability of the Indemnifying Party to defend such action.

13. INSURANCE OBLIGATIONS OF IDB AND HSI

      13.1 Each Party will, at its own expense, maintain, during the Term and
for a period of not less than five (5) years following termination of this
Agreement, insurance coverage insuring it against such of its liabilities
arising under its indemnity obligations under this Agreement as are reasonably
insurable, with limits of coverage not less than [**] per occurrence and [**] in
the aggregate. Each Party shall also maintain at its expense such other
insurance as may be required by governmental or statutory authorities
(including, without limitation, the Regulatory Authority) in the Territory. HSI
shall be named as an additional insured under the insurance policies maintained
by IDB hereunder, and such policies shall provide for at least thirty (30) days’
prior written notice to HSI in the event of cancellation or material reduction
of coverage.

      13.2 Each Party shall provide the other Party with a certificate of
insurance confirming that such insurance coverage is in place, and confirming
that the insurance premiums have been paid, such certificates to be provided on
or before IDB’s first delivery of Product to HSI under this Agreement and at
such other times as a Party may reasonably request.

14. LIMITATION OF LIABILITY

      EXCEPT IN CONNECTION WITH A PARTY’S WILLFUL MISCONDUCT, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER FOR INDIRECT, INCIDENTAL, PUNITIVE, SPECIAL OR
CONSEQUENTIAL DAMAGES INCLUDING, BUT NOT LIMITED TO, LOST PROFITS AND LOSS OF
GOODWILL, ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT (OR ANY DUTY
OF COMMON LAW, AND WHETHER OR NOT OCCASIONED BY THE NEGLIGENCE OF A PARTY OR ITS
AFFILIATES), REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES;
PROVIDED THAT NOTHING IN THIS SECTION 14 IS INTENDED TO, OR DOES, LIMIT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER SECTION 12; PROVIDED
FURTHER THAT, FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS SECTION IS INTENDED
TO, OR DOES, LIMIT HSI’S OBLIGATION UNDER THIS AGREEMENT TO PURCHASE THE MINIMUM
QUANTITY OF PRODUCT FROM IDB AND PAY IDB THE PURCHASE PRICE THEREFOR DURING THE
TERM OF

[**] - Confidential or proprietary information redacted.

18



--------------------------------------------------------------------------------



 



THIS AGREEMENT. NOTHING IN THIS SECTION 14, HOWEVER, SHALL LIMIT EITHER PARTY’S
RIGHT TO CLAIM DIRECT DAMAGES FROM THE OTHER PARTY.

15. TERM AND TERMINATION

      15.1 This Agreement shall take effect on the Effective Date and, subject
to earlier termination in accordance with all other relevant provisions hereof,
shall continue through the conclusion of the 2014/2015 Flu Season regardless of
the Commencement Date under Section 7.2, or such longer time as extended
pursuant to Section 10.1 (the “Term”). The Parties may elect in writing to
extend the term of this Agreement on mutually agreeable terms and conditions.

      15.2 Without limiting any other rights of termination specified herein,
either Party may terminate this Agreement by written notice to the other Party
(the “Notified Party”) (such termination being effective immediately on the
Notified Party’s receipt of such notice unless otherwise specified or agreed),
if:

     15.2.1 the Notified Party becomes bankrupt or the subject of procedures in
bankruptcy, or under insolvency laws or for reorganization, receivership,
liquidation or dissolution, and such procedures are not terminated within ninety
(90) days; or

     15.2.2 the Notified Party commits a material breach of any of the
provisions of this Agreement and fails to remedy such breach within thirty
(30) days of receipt of written notice from the non-breaching Party (or such
longer period as the non-breaching Party may specify in such notice), such
notice specifying the breach in detail and requiring it to be remedied (for the
avoidance of doubt, a material breach of this Agreement by HSI includes, without
limitation, HSI’s failure to purchase the Minimum Quantity of Product for any
given Flu Season which is available for purchase by HSI or to pay the Purchase
Price therefor).

      15.3 Without limiting any other rights of termination specified herein,
HSI may terminate this Agreement by written notice to IDB (such termination
being effective immediately on IDB’s receipt of such notice unless otherwise
specified or agreed), if:

     15.3.1 IDB fails to obtain the initial Marketing Authorization by [**] ;
provided, however, that HSI may exercise this right to terminate only until [**]
; or

     15.3.2 the Marketing Authorization is suspended for one hundred fifty
(150) days or more or is terminated; provided, however, that HSI may exercise
this right to terminate only until the date that is thirty (30) days after the
Marketing Authorization is so suspended (after 150 days) or terminated.

[**] - Confidential or proprietary information redacted.

19



--------------------------------------------------------------------------------



 



      15.4 Without limiting any other rights of termination specified herein,
IDB may terminate this Agreement by written notice to HSI (such termination
being effective immediately on HSI’s receipt of such notice unless otherwise
specified or agreed), if any of the licenses or approvals required to be
maintained by HSI pursuant to Section 7.5 are suspended for one hundred fifty
(150) days or more or are terminated; provided, however, that IDB may exercise
this right to terminate only until the date that is thirty (30) days after it
receives notice that such licenses or approvals are so suspended or terminated.

      15.5 Upon the termination or expiration of this Agreement:

     15.5.1 HSI shall promptly (within thirty (30) days unless otherwise agreed
by IDB) send to IDB, or otherwise dispose of in accordance with IDB’s
directions, all samples of Product and all promotional, advertising and/or sales
materials and technical information relating to Product in the possession or
control of HSI, its Affiliates or Other Distributors;

     15.5.2 HSI shall, and shall cause its Affiliates and Other Distributors to,
immediately cease to promote, market, advertise, sell or distribute Product,
except only as and to the extent permitted in Section 15.5.3 below;

     15.5.3 Within three (3) months of termination, except for termination by
IDB based on HSI’s unremedied breach, HSI may sell stocks of Product supplied by
IDB to HSI but not yet sold by HSI, subject to the applicable provisions of this
Agreement, and shall dispose of all remaining Product on hand in accordance with
IDB’s directions and applicable laws and regulations;

     15.5.4 HSI shall reasonably cooperate with IDB and any successor
distributor appointed by IDB with a view to ensuring an orderly transfer of
distribution responsibilities;

     15.5.5 Within thirty (30) days after the termination or expiration of this
Agreement, HSI shall furnish to IDB a complete, accurate and current accounting
and report of all transactions subsequent to those shown in the last report to
IDB provided in accordance with Section 2.3, and with such accounting and report
shall pay to IDB any remaining amounts due under this Agreement; and

     15.5.6 The Parties shall comply with Section 9.6 hereof relating to
Confidential Information.

      15.6 The termination or expiration of this Agreement shall be without
prejudice to the rights and obligations of either Party accrued as of the date
of such expiration or termination, in addition to any other remedies that a
Party may have under applicable statutory or common law (subject to the terms,
conditions and limitations of this Agreement). Each Parties’ obligations under
Sections 1, 4, 9, 11-16 and 18 (and, as applicable, the Schedules hereto), and
such other sections which, by their context, are intended to survive, shall
survive expiration or termination of this Agreement. Further, for the avoidance
of doubt, HSI shall make all payments as are required in connection with Product
delivered by IDB prior to termination of this Agreement, subject only to HSI’s
right to reject such Product in accordance with Sections 5.2 and 5.3.

[**] - Confidential or proprietary information redacted.

20



--------------------------------------------------------------------------------



 



16. NOTICES

      Any notice given under or in connection with this Agreement shall be in
writing and sent by commercial courier or commercial overnight delivery service
(e.g., FedEx, DHL) to the address(es) of the other Party specified below or such
other address as that Party may from time to time specify in accordance with
this Section. A notice shall be deemed delivered upon the date of its actual
receipt.

      IDB   HSI
 
   
Chief Executive Officer
  Michael Racioppi
ID Biomedical Corporation
  President – Medical Group
1630 Waterfront Center
  Henry Schein, Inc.
200 Burrard Street
  135 Duryea Road
Vancouver, BC V6C 3L6
  Melville, NY 11747
Canada
  USA
 
   
With copy to:
  With copy to:
 
   
Vice President Legal Affairs
  General Counsel
ID Biomedical Corporation of Quebec
  Henry Schein, Inc.
525 Cartier Boulevard West
  135 Duryea Road
Laval, Quebec
  Melville, NY 11747
Canada
  USA

17. ASSIGNMENT

      Neither Party may assign this Agreement or any of its rights, duties or
obligations hereunder without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed; provided that
either Party may assign (i) any of its rights, duties or obligations hereunder
to any of its Affiliates and (ii) this Agreement and its rights, duties and
obligations hereunder to a successor entity in connection with the sale of all
or substantially all of its assets or the merger, acquisition or other
consolidation of such Party with or into another party, and the other Party’s
consent shall not be required hereunder in connection therewith. This Agreement
shall be binding upon and inure to the benefit of the permitted assigns and
successors in interest of the respective Parties.

18. GOVERNING LAW, JURISDICTION AND VENUE

      This Agreement is governed by and shall be construed in accordance with
the laws of the United States of America and the State of New York, without
respect to their choice-of-law provisions. The Parties shall attempt in good
faith to resolve any disputes in a voluntary, amicable and expeditious manner.
In the event they are unable to resolve any such disputes in such manner, the
Parties hereby submit to the exclusive jurisdiction of the state and federal
courts located in the County or City of New York, USA, which shall be the sole
and exclusive venue for the resolution of any disputes based on or arising out
of this Agreement; provided that a Party may seek injunctive relief from any
court of competent jurisdiction as necessary to

[**] - Confidential or proprietary information redacted.

21



--------------------------------------------------------------------------------



 



protect its rights under this Agreement pending final resolution of a dispute
before such courts in New York.

19. MISCELLANEOUS

      19.1 [**]

      19.2 Each Party acknowledges that in entering into this Agreement it does
not do so on the basis of, and does not rely on, any representation, warranty or
other provision except as expressly provided herein, and all conditions,
warranties or other terms implied by statute or common law are hereby excluded
to the fullest extent permitted by law.

      19.3 All Schedules to this Agreement are hereby incorporated into this
Agreement by reference. This Agreement and such Schedules constitute the entire
Agreement between the Parties and supersede all previous communications,
representations, agreements or understandings, whether oral or written, between
the Parties with respect to the subject matter hereof.

      19.4 Nothing contained in this Agreement shall or be deemed to constitute
a partnership or a relationship of principal and agent, employer and employee or
a joint venture between the Parties, and neither Party shall bind or conduct
itself in a manner to suggest it has authority to bind the other in any way
except as expressly permitted in this Agreement. The relationship of IDB and HSI
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement shall be construed to give either Party the power to
direct or control the day-to-day activities of the other. All sales and other
agreements between HSI and HSI’s customers are HSI’s exclusive responsibility
and shall have no effect on HSI’s obligations under this Agreement.

      19.5 To be effective, any amendment to or waiver of any provision of this
Agreement must be made in writing and signed by a duly authorized representative
of each Party. The failure on the part of either Party to exercise or enforce
any right under this Agreement shall not be deemed to be a waiver of any such
right or similar subsequent rights or operate to bar the exercise of enforcement
thereof at anytime or times thereafter.

      19.6 All dollar amounts set forth in this Agreement are U.S. Dollars.

      19.7 If any court or other competent authority holds any provision of this
Agreement to be void or unenforceable in whole or part, this Agreement shall
continue to be valid as to the other provisions and the remainder of the
affected provision.

      19.8 This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

[Signatures on Next Page]

[**] - Confidential or proprietary information redacted.

22



--------------------------------------------------------------------------------



 



      IN WITNESS whereof this Agreement has been executed and delivered by the
duly authorized representatives of the Parties as of the Effective Date first
above written.

     
Signed for and on behalf of
  Signed for and on behalf of
 
   
ID BIOMEDICAL CORPORATION
  HENRY SCHEIN, INC.
 
   
 
   
 
   
 
   
Full Name
  Full Name
 
   
 
   
 
   
Title
  Title
 
   
 
   
 
   
Signature
  Signature
 
   
 
   
 
   
Date
  Date

[**] - Confidential or proprietary information redacted.

23



--------------------------------------------------------------------------------



 



SCHEDULE 1

MINIMUM QUANTITY; PURCHASE PRICE AND ADJUSTMENT;
RESALE TO OTHER DISTRIBUTORS; AND PAYMENT TERMS

1. ORDER DETAILS*

      *Beginning with respect to the first Flu Season commencing on or after the
Commencement Date:

      Total Minimum Quantity per Flu Season   Delivery Date per Flu Season
 
   
[**], the Minimum Quantity per Flu Season to be supplied by IDB and purchased by
HSI shall be the lesser of (i) [**] doses of Product (“Minimum Doses”) or (ii)
[**] percent (“Minimum Percentage”) of IDB’s production capacity for Product for
sale or distribution in the Territory for such Flu Season (after fulfilling
commitments to the Government of Canada), [**].
  IDB will use commercially reasonable efforts to deliver and obtain releases
for [**] of the Minimum Quantity by [**], and for [**] of the Minimum Quantity
by [**] as provided in Section 3.7 of the Agreement.

2. PRICES

(A) Purchase Price. Subject to Paragraphs 2(B) and 2(C) below, the Purchase
Price to be paid by HSI to IDB for Product supplied under this Agreement shall
be:

[**]

(B) Transfer Price and Subsequent Adjustment. HSI shall pay a Transfer Price (as
defined below) to IDB for all doses of Product delivered by IDB to HSI and
released by the Regulatory Authority for a given Flu Season. As used in this
Agreement, “Transfer Price” shall mean

[**]

To determine the final Purchase Price due, such Transfer Price shall be subject
to the following adjustments

[**]

(C) Minimum Purchase Price.

[**]

(D) Reconciliation by February 28.

[**] - Confidential or proprietary information redacted.

1



--------------------------------------------------------------------------------



 



[**]

3. RESALE TO OTHER DISTRIBUTORS

HSI shall not in any one Flu Season resell Product to Other Distributors in an
amount greater, in the aggregate, than the lesser of (i) [**] doses of Product
or (ii) [**] percent of the total Product supplied by IDB to HSI for that Flu
Season; [**] As a condition of any such sale by HSI to Other Distributors, [**].

4. PAYMENT DETAILS

[**]

5. DEFAULT INTEREST RATE

[**]

[**] - Confidential or proprietary information redacted.

2



--------------------------------------------------------------------------------



 



SCHEDULE 2

TRADEMARK(s)

          Trademark   Territory   Registered No.
FLUVIRAL
  Canada    

[**] - Confidential or proprietary information redacted.

3



--------------------------------------------------------------------------------



 



SCHEDULE 3

COMMITMENTS TO GOVERNMENT OF CANADA

      As described in Section 3.2, IDB has certain contractual commitments to
the Government of Canada requiring IDB to provide (i) an annual supply of
Product to the Government of Canada and (ii) a supply of Product in the event
the Government of Canada declares an influenza pandemic. The Minimum Quantity of
Product to be supplied by IDB to HSI under this Agreement is subject to IDB’s
commitments to the Government of Canada.

      Other than in the case of a pandemic, the maximum amount of Product that
IDB shall reserve for supply to the Canadian government is, and shall in no
event be greater than, 12 million doses per Flu Season.

[**] - Confidential or proprietary information redacted.

1



--------------------------------------------------------------------------------



 



SCHEDULE 4

ADVERSE REACTION REPORTING

      [HSI and IDB shall mutually agree upon an adverse reaction reporting
procedure, which shall be in accordance with all applicable laws and
regulations, as promptly as practicable following receipt of appropriate
Marketing Authorization for Product in the Territory]

[**] - Confidential or proprietary information redacted.

1



--------------------------------------------------------------------------------



 



SCHEDULE 5

PRODUCT RECALL PROCEDURE

      [HSI and IDB shall mutually agree upon a Product recall procedure, which
shall be in accordance with all applicable laws and regulations, as promptly as
practicable following receipt of Marketing Authorization for Product in the
Territory]

[**] - Confidential or proprietary information redacted.

1